Citation Nr: 0829630	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  03-12 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from July 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for PTSD and for a back 
injury.  In his November 2002 notice of disagreement, the 
veteran effectively withdrew his claim for service connection 
for a back injury.  

In June 2004 the veteran and his brother testified at a 
hearing at the RO before a Veterans Law Judge (VLJ).  In 
September 2004 the Board remanded the case to the RO for 
further evidentiary development.  In June 2007, the Board 
advised the veteran that the VLJ who had conducted his June 
2004 hearing is no longer employed by the Board.  The brother 
responded, on behalf of the veteran, that the veteran wanted 
another hearing at the RO before a VLJ.  A Travel Board 
hearing was scheduled at the RO for January 2008.  In 
December 2007 the veteran's brother advised that he was 
unable attend the hearing on January 8, 2008, due to his 
declining health.  In January 2008, a representative from the 
Arizona Department of Veterans Services advised that the 
veteran was withdrawing his request for a Travel Board 
hearing, and that he is terminally ill.  

A review of the record shows that the veteran was represented 
by the Disabled American Veterans in this matter, prior to 
August 2007.  In September 2007, he completed a VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative), which named the Arizona Department of 
Veterans Services as his representative.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  In that regard, the Board notes 
the veteran has submitted evidence showing he has a terminal 
illness, and the record reflects that he is of advanced age.  


FINDING OF FACT

The preponderance of the competent medical evidence is 
against a finding that the veteran has a diagnosis of PTSD 
which is related to his active military service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in December 2001, May 2003, and 
October 2004 that fully addressed the notice elements.  These 
letters informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  Finally, the Board 
notes the RO sent the appellant a letter in March 2006 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Moreover, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran has not 
cited any treatment records to be obtained.  A VA examination 
was scheduled in 2001.  Although another VA examination was 
requested by the Board in the 2004 remand, as more fully 
explained below, such an examination is not necessary at this 
point.  In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Factual Background

Service treatment records show no complaints or findings 
referable to PTSD. 

The veteran's Enlisted Record and Report of Separation and 
Honorable Discharge, WD AGO Form 53-55, shows that his 
military occupational specialty (MOS) was liaison agent, and 
that he was stationed at HQ 11th A/B Div.  His Separation 
Qualification Record, WD AGO Form 100, noted that he served 
with the infantry as a liaison agent, and operated a voice 
radio to direct fire.  He jumped with the infantry, and 
carried a rifle and radios.  He directed artillery fire by 
radio, and went on scouting patrols to determine enemy 
position movements and secure information.

In October 2001, the veteran submitted a statement in which 
he reported making a "combat jump" at Tagaytay Ridge in 
Luzon, Philippines, as the reason he believes he has PTSD 
related to service.  He also submitted statements in which he 
attempted to describe his reported in-service stressor 
events.  

On VA examination in December 2001, the examiner questioned 
the veteran about mental difficulties resulting from his 
wartime combat experiences, and he replied "in the negative 
in a very calm fashion," even while describing a friend 
"who was killed right next to him."  The examiner diagnosed 
the veteran as having no mental illness diagnosis.

In September 2002, the National Personnel Record Center 
(NPRC) advised that any records needed to answer the RO's 
inquiry, regarding whether the veteran's Bronze Star Medal 
was based on valor, was presumed to have been destroyed in 
the 1973 fire at the NPRC.  The NPRC, however, provided the 
veteran's Authorization for Issuance of Awards (DA Form 
1577), dated in September 2002, which showed that he was 
awarded the Bronze Star Medal (but the appropriate column to 
show if he was also awarded a "V" device was blank), Good 
Conduct Medal, American Defense Service Medal, American 
Campaign Medal, Asiatic-Pacific Campaign Medal, WWII Victory 
Medal, Philippine Liberation Ribbon, the Honorable Service 
Lapel Button WWII, and a Parachutist Badge.  

In a November 2002 statement, the veteran reported that he 
had witnessed the blast injury to Cpl. L., and witnessed the 
death of fellow service members, Sgt. R., and PFC S.  

In a December 2004 statement, the veteran described the jump 
on Tagaytay Ridge, when he was attached to the 511th 
parachute infantry regiment of the 11th Airborne Division.  
He claimed they were fighting toward Cavite and Manila, and 
the team consisted of Capt. G., Sgt. R., Cpl. L, Pvt. S., and 
himself.  He reported that, heading toward Manila one night, 
they surprised a company of Japanese coming up the road, and 
they "opened up".  He claimed they lost a lot of men, but 
the Japanese lost more, and there was "hand-to-hand 
fighting".  He said they came to a "river bridge before 
Manila guarded by two pillboxes", and that Pvt. S. attacked 
one and he attacked the other, and Pvt. S. did not make it 
back.  He said that, in an explosion at Clark Field, Sgt. R 
was wounded by a shell explosion and he thought he died, and 
that Cpl. L had his leg blown off the explosion.   He further 
stated that, from Cavite, they attacked east into the 
mountains toward Corregidor with about 360 men, and it was 
"hell" and they ran out of food an water, and they were 
relieved by an Army regiment  He claimed only 20 "came out" 
and 14 were wounded.  He reportedly was ordered to act as a 
scout for the Army outfit.  He claimed Capt. G took some 
grenade fragments in his face.  He claimed he was awarded the 
Bronze Star for exposing himself to direct artillery fire at 
the Cavite Mountains engagement.  

The veteran submitted an excerpt from a book, The Los Banos 
Raid, by Lt. Gen. E.H. Flanagan, Jr., USA (Ret.), which 
indicated that on February 3 and 4, 1945, the parachute 
elements of the 11th Airborne Division, the 511th Parachute 
Infantry Regimental Combat Team, jumped onto Tagaytay Ridge 
ahead of the amphibious elements and astride the main 
southern route to Manila.  

The veteran also submitted an excerpt from a newspaper dated 
in June 1945, showing that he was awarded a Bronze Star by 
the commanding general, 11th Airborne Division.  The 
veteran's mother was the source for the information provided 
in the excerpt.  The excerpt indicated that the citation that 
accompanied the award read in part, "For heroic achievement 
in connection with military operations against the enemy on 
Luzon, Philippine Islands from 10 February to 19 February 
1945".  It was also noted that during the attack, the 
veteran reported served as a radio operator of the artillery 
forward observer's party attached to the infantry.  The 
citation further read, "On several occasions, the advance of 
the infantry was held up by enemy 20 mm automatic weapons 
fire.  This intrepid soldier, with complete disregard for his 
personal safety, accompanied the artillery observer under 
heavy enemy fire to an exposed point of observation to locate 
and destroy the enemy weapons with artillery fire.  This 
courageous soldier's devotion to duty in maintaining 
communication between the observer and the fire direction 
center aided materially in the accomplishment of the mission 
and is in keeping with the finest traditions of the armed 
forces."  

As noted above, the Board remanded the veteran's claim in 
September 2004, for the RO to conduct additional development.  

A response from Center for Unit Records Research (CURR), 
submitted in May 2006, shows that a review of the unit 
history submitted by the 457th Field Artillery Battalion for 
the period of January 1 through December 31, 1945, shows that 
the unit arrived at Tagaytay Ridge, Manila Luzon, on February 
4, 1945.  The reporting unit participated in the Battle of 
Manila during the period of February 13, 1945, to March 2, 
1945.  The battle resulted in the capture of Manila and 
destruction of enemy forces in Manila.  The history provided 
names of battle casualties during the reporting period, but 
the names of S, R, and L were not listed.  

A Morning Report for the veteran's unit, Hq Btry 457 Preht FA 
Bn, shows that from February 1 to February 10, 1945, the unit 
was engaged in a combat mission at Nasugbu Luzon PI.  No Sgt. 
R was not noted in the Morning Reports, but Capt. G and T/5 S 
were listed on March 21, 1945.  A Morning Report dated April 
18, 1945, listed the veteran and showed that the organization 
was in the vicinity of Puri Luzon, Philippine Islands.  A 
Morning Report dated May 19, 1945, lists the veteran and 
shows that the organization was in the vicinity of Lipa, 
Luzon, Philippine Islands.  

III.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

With respect to the second element, if the evidence shows 
that the veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The veteran contends he has PTSD as a result of a combat-
related stressor events he endured while serving in the 
Philippines during WWII.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the Board of its obligations to assess the 
credibility and probative value of the other evidence."  See 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994).  Further, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence" means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

The Board notes that corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient.  The Court has held that the fact that a veteran 
was stationed with a unit that sustained attacks strongly 
suggests that the veteran was, in fact, exposed to these 
attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).

In this matter, there is corroborating evidence that the 
veteran's unit arrived at Tagaytay Ridge in February 1945 and 
participated in the Battle of Manila.  The veteran apparently 
parachuted into Tagaytay Ridge.  He received the Bronze Star 
Medal for his actions in the Philippine Islands in February 
1945.  Although his accounts of who was injured and who might 
have been killed were not completely reconciled, the Morning 
Reports did show that a Capt. G was injured in April 1945.  
While the record does not indicate that the veteran himself 
engaged in combat activities, he was apparently providing 
support to combat units, carried a rifle, and was in close 
proximity to the enemy.  This tends to show that he was 
exposed to some of the stressful situations he has described.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v. Brown, 
104 F. 3d 1328 (1997) see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board recognizes that the Court of 
Appeals for Veterans Claims has held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where, as here, the overall 
evidence of record fails to support a diagnosis of PTSD at 
any time during the claims process, that holding is not 
applicable.  

Thus, what is missing from the record is a diagnosis of PTSD 
based on a verified stressor.  On VA examination in 2001, the 
veteran had no mental illness diagnosis.  There are no other 
examinations or treatment records which show a diagnosis of, 
or treatment for, PTSD.  In the September 2004 remand, the 
Board ordered that the veteran be scheduled for a VA 
examination to determine whether he has PTSD or other 
psychiatric disorder related to service.  This examination 
was never conducted, presumably because the Appeals 
Management Center (acting for the RO) did not find that the 
veteran's reported in-service stressors had been verified.  
Although the Board has essentially concluded herein that at 
least part of the veteran's reported in-service stressors 
have been verified, the Board also finds that a remand in 
order to schedule another VA examination is not appropriate.  

In that regard, the Board notes that private treatment 
records were submitted which show that the veteran was 
diagnosed with malignant brain cancer, and underwent surgery 
in February 2007 to remove a tumor.  The diagnosis was 
secondary malignant neoplasm of brain and spinal cord, and 
secondary malignant neoplasm of the liver.  In addition, the 
veteran's brother has submitted numerous letters on his 
behalf, reporting that the veteran is terminally ill and 
unable to travel.  The record reflects that he did not report 
for VA examinations scheduled in September and October 2008, 
which were to assess his need for aid and attendance or 
housebound benefits.  In December 2007, the veteran's brother 
indicated the veteran could not report for a hearing 
scheduled in January 2008 because of his declining health.  

Based on the information of record, it appears that the 
veteran would be unable to report for a VA examination.  
Moreover, in April 2006, the veteran submitted a VCAA Notice 
Response form in which he indicated that he had no other 
information or evidence to submit to substantiate his claim.  
As noted, in a January 2008 statement, submitted by the 
veteran's representative on his behalf, it was noted that he 
was withdrawing his request for his Board hearing and had 
"nothing further to submit," and requested that his 
"appeal be decided based upon the evidence that has been 
submitted".  Thus, the Board will proceed with the decision.

As noted above, what is missing in this case is a diagnosis 
of PTSD based on the veteran's verified in-service stressor 
events.  While the veteran has reported that his PTSD is 
related to one or more in-service stressors, and he is 
certainly competent to report his symptoms (such as reporting 
symptoms which he claims show he has PTSD), his lay 
statements claiming that his PTSD are related to in-service 
stressors are not competent evidence to support a finding on 
a medical question (such as diagnosis or etiology) requiring 
special experience or special knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  It is true that the 
veteran's lay statements may be competent to support a claim 
by supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, PTSD requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology. 

The Board is very sympathetic about the veteran's current 
severe health problems, and we view his valorous service in 
World War II with high admiration and respect.  However, even 
though the Board finds here that some of the veteran's 
reported in-service stressor events are reasonably verified, 
service connection for PTSD is not warranted in this case 
because there is no competent medical opinion showing that 
the veteran has a diagnosis of PTSD.  See Brammer, McClain, 
supra.  

Without a diagnosis of PTSD based on a verified stressor, 
service connection for that disorder may not be granted.  See 
38 C.F.R. § 3.304(f).  Thus, the Board finds that the 
preponderance of the evidence is against the claim, and 
service connection for PTSD must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



_______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


